In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Staton, J.), dated September 4, 2002, as, after a hearing, extended the child’s placement for a period of 12 months, and granted that branch of the petition which was to change the permanency plan to freeing the child for adoption.
Ordered that the appeal from so much of the order as continued placement of the child is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order as continued placement of the child with the agency must be dismissed as academic, as the period of placement has expired by its own terms (see Matter of Jessica DiB., 6 AD3d 533 [2004]). However, those portions of the order as granted that branch of the petition which was to change the permanency plan from return to the parent to freeing the child for adoption and directing the agency to file a petition to terminate the mother’s parental rights is appealable (see Matter of Glenn B., 303 AD2d 498 [2003]).
Contrary to the mother’s contentions, the credible evidence *612adduced at the hearing established that she substantially and repeatedly failed to plan for the future of the child although physically and financially able to do so, failed to acknowledge and take responsibility for her role in the sexual abuse of the child, and continued to maintain a relationship with the perpetrator of the sexual abuse against the child during the period she should have been planning for the child’s return (see Matter of Pleasant Edward G., 306 AD2d 409 [2003]). S. Miller, J.P., Schmidt, Rivera and Spolzino, JJ., concur.